DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed 10/27/2020, 10/18/2021, and 12/08/2021 have been considered.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Relevant art:
	D1: Freedman (US 2019235252)
	D2: Yeoh (US 2018120559)
	D3: Freeman (US 2010201953)
	D4: Bohn (US 2018082644)
	D5: Burke (US 2011134017)
	D6: Saarikko (US 2010079865)
	D7: Sabry (US 2014268174)

With regard to claim 1, D1 teaches, in at least fig 3a-b; a display device (300) comprising: a pupil replicating waveguide (310) comprising an input coupler (310); and a beam scanner ([0057] and [0066]) configured to angularly scan image light for coupling into the pupil replicating waveguide (310), the beam scanner comprising: a scanning reflector (350).
D1 fails to expressly disclose a second reflector disposed between the scanning reflector and the input coupler, wherein the scanning reflector has an aperture for the image light to propagate therethrough toward the second reflector; and, wherein the second reflector is configured to reflect at least a portion of the image light received through the aperture back toward the scanning reflector and to transmit at least a portion of the image light reflected from the scanning reflector toward the input coupler.
D2-D7 fail to remedy the deficiencies of D1 with regard to a second reflector disposed between the scanning reflector and the input coupler, wherein the scanning reflector has an aperture for the image light to propagate therethrough toward the second reflector; and, wherein the second reflector is configured to reflect at least a portion of the image light received through the aperture back toward the scanning reflector and to transmit at least a portion of the image light reflected from the scanning reflector toward the input coupler.
Therefore for those reasons stated above and those stated in the ISR submitted 12/08/2021, the above subject matter has been found to be in a state of allowance.
	With regards to claims 2-17, the claims depend from an allowable base claim and are therefore also allowable.

With regard to claim 18, D1 teaches a method, in at least fig 3a-b; a display device (300) comprising: a pupil replicating waveguide (310) comprising an input coupler (310); and a beam scanner ([0057] and [0066]) configured to angularly scan image light for coupling into the pupil replicating waveguide (310), the beam scanner comprising: a scanning reflector (350).
D1 fails to expressly disclose reflecting the reflected light beam by the scanning reflector for at least partially transmitting through the second reflector as the image light beam; and operating the scanning reflector to angularly scan the reflected light beam.
D2-D7 fail to remedy the deficiencies of D1 with regard to reflecting the reflected light beam by the scanning reflector for at least partially transmitting through the second reflector as the image light beam; and operating the scanning reflector to angularly scan the reflected light beam.
Therefore for those reasons stated above and those stated in the ISR submitted 12/08/2021, the above subject matter has been found to be in a state of allowance.
	With regards to claims 19, the claims depend from an allowable base claim and are therefore also allowable.

With regard to claim 20, D1 teaches, in at least fig 3a-b; a display device (300) comprising: a pupil replicating waveguide (310) comprising an input coupler (310); and a beam scanner ([0057] and [0066]) configured to angularly scan image light for coupling into the pupil replicating waveguide (310), the beam scanner comprising: a scanning reflector (350).
D1 fails to expressly disclose a second reflector disposed between the scanning reflector and the input coupler, wherein the scanning reflector has an aperture for the image light to propagate therethrough toward the second reflector; and, wherein the second reflector is configured to reflect at least a portion of the image light received through the aperture back toward the scanning reflector and to transmit at least a portion of the image light reflected from the scanning reflector toward the input coupler.
D2-D7 fail to remedy the deficiencies of D1 with regard to a second reflector disposed between the scanning reflector and the input coupler, wherein the scanning reflector has an aperture for the image light to propagate therethrough toward the second reflector; and, wherein the second reflector is configured to reflect at least a portion of the image light received through the aperture back toward the scanning reflector and to transmit at least a portion of the image light reflected from the scanning reflector toward the input coupler.
Therefore for those reasons stated above and those stated in the ISR submitted 12/08/2021, the above subject matter has been found to be in a state of allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT A GAGNON whose telephone number is (571)270-0642. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.A.G/Examiner, Art Unit 2872                                                                                                                                                                                                        
/COLLIN X BEATTY/Primary Examiner, Art Unit 2872